Exhibit 10.18

LETTERHEAD OF

ATLAS ENERGY, L.P.

November 4, 2011

Mr. Eugene N. Dubay

Re: Summary of Employment Terms

Dear Gene:

This letter (the “Agreement”) will summarize the arrangements that we have
agreed to regarding your employment by Atlas Energy, L.P. (“ATLS”). The general
terms and conditions of your employment are as follows:

1. Titles, Positions and Location. You will serve as a Senior Vice-President of
the Midstream Operations division of Atlas Energy GP, LLC, the general partner
of ATLS, and your principal day-to-day responsibilities will be as President and
Chief Executive Officer of Atlas Pipeline Partners GP, LLC, the general partner
of Atlas Pipeline Partners, L.P. (“APL”), and as President and Chief Executive
Officer of Atlas Pipeline Mid-Continent, LLC (“Atlas Mid-Continent” and,
collectively with ATLS and APL, the “Company”) (the “Position”). You will be
principally based at the Company’s offices in Philadelphia, Pennsylvania. You
will visit locations of the Company as is appropriate and necessary to carry out
your duties and responsibilities with respect to the Position.

2. Services. You will serve the Company and its affiliates diligently,
competently, and to the best of your ability during the Employment Term (defined
below). You will devote substantially all of your working time and attention to
the business of the Company and its affiliates, and you will not undertake any
other duties which conflict with your responsibilities to the Company and its
affiliates. The Company shall provide you with sufficient support, capital and
personnel to assist you in performing and discharging your duties. You shall
report to the Chief Executive Officer of ATLS (currently Edward E. Cohen) and,
as applicable, to the boards of directors of APL and ATLS (together, the
“Boards”). You will render such services as may reasonably be required of you to
accomplish the business purposes of the Company.

3. Employment Term. The term of your employment shall commence as of November 4,
2011 (the “Employment Effective Date”) and shall continue for a period of two
(2) years thereafter (the “Initial Employment Term”). After the Initial
Employment Term, your employment shall automatically renew for a one (1)-year
renewal term and for successive one (1)-year renewal terms at the end of each
such one (1)-year renewal term (each such one-year renewal term, a “Renewal
Term”), unless ATLS delivers notice, not less than sixty (60) days



--------------------------------------------------------------------------------

prior to the end of the Initial Employment Term or Renewal Term then in effect,
as the case may be (such date, the “Renewal Date”), of its intention not to
renew your employment. The period commencing on the Employment Effective Date
and ending on the date on which the term of your employment under this Agreement
shall terminate is hereinafter referred to as the “Employment Term.”

4. Compensation. Your compensation shall be as follows:

(a) Base Salary. You shall receive an annual base salary (“Annual Base Salary”)
of Five Hundred Thousand Dollars ($500,000). The Annual Base Salary shall be
payable in accordance with ATLS’s regular payroll practices for its senior
executives, as in effect from time to time.

(b) Bonus. You will be eligible to be considered for bonus compensation. Such
bonus compensation will based upon reasonable criteria, including performance
criteria, as the Board of Directors of ATLS shall reasonably determine.
Notwithstanding anything to the contrary in the incentive compensation plan,
program or arrangement pursuant to which a bonus is payable, any annual bonus
that you shall become entitled to receive hereunder shall be deemed earned as of
December 31 of the calendar year in respect of which such annual bonus
opportunity is awarded and shall be paid on or before March 15 of the following
calendar year.

(c) Equity-Based Compensation. You shall be eligible to receive incentive
equity-based compensation in the form of options to purchase units, grants of
restricted units and/or other forms of equity-based compensation in APL and/or
ATLS as shall be determined by the Boards. Such incentive equity-based
compensation shall be subject to such restrictions and vesting as is provided
under the equity compensation plans of APL and ATLS, as applicable.

(d) Benefits. You shall be entitled to receive the following employment-related
benefits:

(i) Participation in Benefit Plans. (1) you shall be entitled to participate in
all applicable incentive, savings, and retirement plans, practices, policies,
and programs of ATLS to the extent they are generally available to other senior
officers, directors or executives of ATLS, and (2) you and/or your family, as
the case may be, shall be eligible for participation in, and shall receive all
benefits under, all applicable welfare benefit plans, practices, policies, and
programs provided by ATLS, including, without limitation, medical, prescription,
dental, disability, sickness benefits, employee life insurance, accidental
death, and travel insurance plans and programs, to the same extent as other
senior officers, directors or executives of ATLS.

(ii) Expenses. ATLS shall pay, or reimburse you for, all reasonable and
necessary expenses incurred in carrying out your duties under this Agreement in
accordance with Company policy.

 

2



--------------------------------------------------------------------------------

5. Confidential Information; No Solicitation; Non-Competition.

(a) All confidential information or trade secrets which you may obtain relating
to the business of the Company and its affiliates shall not be used by you or
published, disclosed, or made accessible by you to any other person, firm, or
corporation except in connection with the business, and for the benefit, of the
Company and its affiliates. You shall not, until two (2) years after your
employment with the Company has terminated, for yourself or on behalf of any
other person, firm, partnership, corporation, or other entity, directly or
indirectly solicit or hire, or attempt to solicit or hire, any employee of the
Company or its affiliates (or any person employed by the Company or its
affiliates within the six (6)-month period prior to such solicitation or hire or
attempt to solicit or hire) away from the Company or its affiliates.

(b) In the event that your employment is terminated by ATLS for Cause, or is
terminated by you for any reason other than for Good Reason (each as defined in
Section 6 hereof), then you shall not, until eighteen (18) months after the
termination of your employment, for whatever reason, for yourself or on behalf
of any other person, firm, partnership, corporation, or other entity, directly
or indirectly engage in any natural gas pipeline and/or processing business in
the continental United States. For purposes of this clause 5(b), “to engage”
shall include your acting as an owner (of more than 5%), employee, director or
officer of an entity so engaged.

(c) You acknowledge that the restrictions contained in this Section 5 are, in
view of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company, and that any violation of any
provision of this Section will result in irreparable injury to the Company. You
also acknowledge that in the event of any such violation, the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages or posting a bond, and to an equitable accounting of
all earnings, profits and other benefits arising from any such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled. You agree that in the event of any such
violation, an action may be commenced by the Company for any such preliminary
and permanent injunctive relief and other equitable relief in any federal or
state court of competent jurisdiction sitting in Pennsylvania or in any other
court of competent jurisdiction. You hereby waive, to the fullest extent
permitted by law, any objection that you may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action or
proceeding brought in such a court and any claim that such suit, action or
proceeding has been brought in an inconvenient forum. You agree that effective
service of process may be made upon you by mail under the notice provisions
contained in Section 10 hereof.

6. Termination. Notwithstanding anything herein to the contrary, your employment
shall terminate as a result of any of the following events:

(a) Your death;

(b) Termination by ATLS for Cause. “Cause” shall encompass any of the following:
(i) you have committed any demonstrable and material act of fraud; (ii) illegal
or gross misconduct by you that is willful and results in damage to the business
or reputation of the

 

3



--------------------------------------------------------------------------------

Company; (iii) you are charged with a felony; (iv) the continued failure of you
to substantially to perform your duties under this Agreement (other than as a
result of physical or mental illness or injury) after ATLS delivers you a
written demand for substantial performance that specifically identifies, with
reasonable opportunity to cure, the manner in which ATLS believes that you have
not substantially performed your duties; or (v) you have failed to follow
reasonable written directions of ATLS which are consistent with your duties
hereunder and not in violation of applicable law. ATLS’s termination of your
employment for Cause shall be effected by ATLS providing you written notice
(“Notice of Termination for Cause”) of its intention to terminate your
employment for Cause, setting forth in reasonable detail the specific conduct
constituting Cause and the specific provision(s) of this Agreement on which it
relies. You shall have ten (10) business days after receipt of such written
notice to cure such failure (to the extent then curable);

(c) Termination by ATLS without Cause upon forty-five (45) days’ prior written
notice to you;

(d) Termination by ATLS upon your Disability. “Disability” shall mean that you
become disabled by reason of physical or mental disability for more than one
hundred eighty (180) days in the aggregate or a period of ninety
(90) consecutive days during any 365-day period and the Board of Directors of
ATLS determines, in good faith, that you, by reason of such physical or mental
disability, are rendered unable to perform your duties and services hereunder. A
termination of your employment by ATLS for Disability shall be communicated to
you by written notice, and shall be effective on the thirtieth (30th) day after
your receipt of such notice (the “Disability Effective Date”), unless you return
to full-time performance of your duties before the Disability Effective Date;

(e) Termination by you for “Good Reason” upon thirty (30) days’ prior written
notice to ATLS. “Good Reason” shall mean: (i) a material reduction in Annual
Base Salary, (ii) a demotion of you from the Position, (iii) a material
reduction of your duties under this Agreement; provided that you and ATLS
acknowledge that your duties will have been materially reduced if ATLS ceases to
be a public company and the Chief Executive Officer of ATLS or Chairman of the
board of directors of Atlas Pipeline Holdings GP, LLC is not, immediately
following the transaction pursuant to which ATLS ceases to be a public company,
the Chief Executive Officer of ATLS (or the acquiring entity, if any),
(iv) ATLS’s requiring you to be relocated to a location more than 35 miles from
your location immediately prior to such relocation, or (v) any action or
inaction that constitutes a material breach by ATLS of this Agreement; provided,
however, that, other than in the case of a termination by you for Good Reason
pursuant to the proviso clause in clause (iii) of this Section 6(e), a
termination by you for Good Reason shall be effective only if such failure has
not been cured within ninety (90) days after the occurrence of the event alleged
to constitute Good Reason. A termination of your employment for Good Reason
shall, subject to the cure right described in the immediately preceding
sentence, be effectuated by you providing ATLS with thirty (30) days’ prior
written notice (“Notice of Termination for Good Reason”) of the termination
within two (2) months after the event alleged to constitute Good Reason, setting
forth in reasonable detail the specific conduct of ATLS that constitutes Good
Reason and the specific provision(s) of this Agreement on which you rely;

 

4



--------------------------------------------------------------------------------

(f) Your termination without Good Reason upon sixty (60) days’ prior written
notice to ATLS; and

(g) Termination by ATLS at the end of the Initial Employment Term or any Renewal
Term by reason of non-renewal pursuant to the terms and conditions of Section 3.
Such a termination shall constitute a termination without Cause for purposes of
Sections 5(b) and 7(c)(iv) and otherwise constitute a resignation without Good
Reason pursuant to Section 7(b).

(h) The “Date of Termination” means the date of your death, the Disability
Effective Date, the date on which the termination of your employment by ATLS for
Cause, by ATLS without Cause, or by you for Good Reason is effective, or the
date on which the termination of employment by you without Good Reason is
effective in accordance with this Agreement, as the case may be.

7. Consideration Payable to You upon Termination.

(a) Disability/Death. If your employment is terminated by reason of your
Disability or death, ATLS shall pay to you or your designated beneficiaries (or,
if there is no such beneficiary, to your estate or legal representative), as the
case may be, in a single lump-sum cash payment within sixty (60) days after the
Date of Termination, the sum of the following amounts:

(i) the portion of your Annual Base Salary through the Date of Termination that
has been earned and not yet paid;

(ii) an amount in respect of the short-term cash incentive compensation
opportunity awarded to you in respect of the fiscal year in which the Date of
Termination occurs equal to the amount of short-term cash incentive compensation
earned by you with respect to the prior fiscal year, multiplied by a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination, and the denominator
of which is the total number of days in the fiscal year in which the Date of
Termination occurs; and

(iii) any earned but unpaid short-term cash incentive compensation for a prior
incentive period and, to the extent required to be paid under the terms of ATLS
policy in effect from time to time and applicable law, any accrued but unpaid
vacation pay.

All other benefits, payments or compensation provided to you hereunder shall
terminate. Any restrictions on any APL and/or ATLS options to purchase units or
restricted units outstanding and held by you on the Date of Termination shall
terminate as of the Date of Termination, and all such options or units shall be
fully vested and exercisable (to the extent applicable) and shall remain in
effect and exercisable (to the extent applicable) through the end of their
respective terms, without regard to the termination of your employment.

(b) By ATLS for Cause; By You Other than for Good Reason. If your employment is
terminated by ATLS for Cause or if you terminate your employment other than for
Good Reason, ATLS shall pay to you your accrued but unpaid Annual Base Salary
through

 

5



--------------------------------------------------------------------------------

the Date of Termination and, to the extent required to be paid under the terms
of ATLS policy in effect from time to time and applicable law, any accrued but
unpaid vacation pay. All other benefits, payments or compensation to be provided
to you hereunder shall be governed solely by the terms of the applicable plan.

(c) By ATLS Other than For Cause or Disability/Death; By You for Good Reason. If
ATLS terminates your employment other than for Cause, Death or Disability, or if
you terminate employment for Good Reason, in addition to payment of your accrued
but unpaid Annual Base Salary and, to the extent required to be paid under the
terms of ATLS policy in effect from time to time and applicable law, any accrued
but unpaid vacation pay, in each case through the Date of Termination, if you
sign and deliver to ATLS a customary release of claims against the Company and
related parties with respect to all matters arising out of your employment by
ATLS or the termination thereof (subject to certain exceptions set forth in such
release) within fifty-three (53) days after the Date of Termination (such
release in the form provided by ATLS, the “Release”), and the statutory period
within which you may revoke the Release expires no later than sixty (60) days
after the Date of Termination, ATLS shall pay to you:

(i) A pro-rated amount in respect of the short-term cash incentive compensation
opportunity awarded to you in respect of the fiscal year in which the Date of
Termination occurs based on actual performance for such year. The pro-rata
amount will be calculated as the product of (A) the amount which would have been
earned in respect of the award based on actual performance measured at the end
of the applicable fiscal year and (B) a fraction, the numerator of which is the
number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is the total
number of days in the fiscal year in which the Date of Termination occurs. The
pro-rated amount shall be paid in cash in a lump sum on the date on which you
otherwise would have been paid such amount had you remained employed by ATLS;

(ii) Monthly severance pay in an amount equal to one-twelfth (1/12) of the sum
of your (A) Annual Base Salary and (B) Annual Incentive Compensation (as defined
below) for the portion of the Employment Term (taking into account any
applicable Renewal Term pursuant to Section 3) remaining after the Date of
Termination, assuming for this purpose that your termination of employment had
not occurred (the “Severance Period”). The severance pay shall be payable in
monthly installments during the Severance Period in accordance with ATLS’s
regular payroll practices, commencing on the sixtieth (60th) day after the Date
of Termination, subject to the terms and conditions of Section 16(a), if
applicable. “Annual Incentive Compensation” shall mean the amount of short-term
cash incentive compensation earned by you in respect of the fiscal year prior to
the fiscal year in which the Date of Termination occurs;

(iii) For the remainder of the Severance Period, you may elect continued health
coverage under the Company’s health plan in which you participated upon the Date
of Termination, as in effect from time to time, provided that you shall be
responsible for paying the full monthly cost of such coverage; and provided
further that, if requested in writing by ATLS, you must timely elect continued
coverage under Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(the “Code” and such coverage, the “COBRA

 

6



--------------------------------------------------------------------------------

Coverage”), it being understood in all cases that the COBRA Coverage
continuation period under Section 4980B of the Code shall run concurrently with
the Severance Period. The monthly cost shall be the premium determined for
purposes of COBRA Coverage under Section 4980B(f)(4) of the Code in effect from
time to time (the “COBRA Premium”). Each month in which you pay the COBRA
Premium, ATLS shall reimburse you for the COBRA Premium in an amount equal to
the COBRA Premium less the monthly premium charge that is paid by the Company’s
active employees for such coverage. As an alternative, where such coverage may
not be continued (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided or result in
penalty taxes to you pursuant to Section 409A of the Code, ATLS may elect to pay
you cash in lieu of such coverage in an amount equal to the product of the
number of months then remaining in the Severance Period and the COBRA Premium.

(iv) Any restrictions on any APL and/or ATLS options to purchase units or
restricted units outstanding and held by you on the Date of Termination shall
terminate as of the Date of Termination, and all such options or units shall be
fully vested and exercisable (to the extent applicable) and shall remain in
effect and exercisable (to the extent applicable) through the end of their
respective terms, without regard to the termination of your employment.

If you do not timely sign and deliver the Release or if you revoke the Release
within the statutory period, you shall forfeit any and all rights to any amounts
or benefits provided pursuant to this Section 7(c). The payments and benefits
provided pursuant to this Section 7(c) are intended as liquidated damages for a
termination of your employment by ATLS other than for Cause, Death or Disability
or for the actions of ATLS leading to a termination of your employment by you
for Good Reason, and shall be the sole and exclusive remedy therefor. You shall
not be required to mitigate the amount of any payment provided for in this
Section 7(c) by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for herein be reduced by any compensation or any
retirement benefit heretofore or hereafter earned by you as the result of
employment by any other person, firm or corporation. If you become entitled to
receive payments provided for in Section 7(c) of this Agreement, you hereby
waive your right to receive payments under any severance plan or similar program
of the Company.

8. Golden Parachute Excise Tax Modified Cutback.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
Grant Thornton or such other accounting firm as shall be designated by ATLS (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by ATLS or its affiliates in the nature of compensation to you or for your
benefit, whether paid or payable pursuant to this Agreement or otherwise (a
“Payment”), would subject you to the excise tax under Section 4999 of the Code,
the Accounting Firm shall determine whether to reduce any of the Payments paid
or payable pursuant to Section 7(c) of this Agreement (the “Agreement Payments”)
to the “Reduced Amount” (as defined below). The Agreement Payments shall be
reduced to the Reduced Amount only if the Accounting Firm determines that you
would have a greater “Net After-Tax Receipt” (as defined below) of aggregate
Payments if your Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that you would not have a greater Net

 

7



--------------------------------------------------------------------------------

After-Tax Receipt of aggregate Payments if your Agreement Payments were so
reduced, you shall receive all Agreement Payments to which you are entitled
under this Agreement.

(b) If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, ATLS shall promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 8 shall be binding upon ATLS and you
absent manifest error and shall be made as soon as reasonably practicable and in
no event later than fifteen (15) days following the applicable Date of
Termination. For purposes of reducing the Agreement Payments to the Reduced
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. All fees and expenses of the Accounting Firm shall be borne solely
by ATLS.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by ATLS to or for
the benefit of you pursuant to this Agreement which should not have been so paid
or distributed (“Overpayment”) or that additional amounts which will have not
been paid or distributed by ATLS to or for the benefit of you pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either ATLS or you which the Accounting Firm
believes has a high probability of success determines that an Overpayment has
been made, you shall pay any such Overpayment to ATLS together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by you to the Company if and
to the extent such payment would not either reduce the amount on which you are
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid promptly (and in no event later
than 60 days following the date on which the Underpayment is determined) by ATLS
to or for the benefit of you together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

(d) For purposes hereof, (i) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 8(a), and (ii) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on you with respect thereto under Sections 1 and 4999 of the Code and
under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to your taxable income for the immediately preceding taxable year, or
such other rate(s) as the Accounting Firm determined to be likely to apply to
you in the relevant tax year(s).

(e) To the extent requested by you, ATLS shall cooperate with you in good faith
in valuing, and the Accounting Firm shall take into account the value of,
services provided or to be provided by you (including without limitation, your
agreeing to refrain from performing services pursuant to a covenant not to
compete or similar covenant) before, on or after the date of

 

8



--------------------------------------------------------------------------------

a change in ownership or control of ATLS (within the meaning of Q&A-2(b) of the
final regulations under Section 280G of the Code), such that payments in respect
of such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under Section 280G of the
Code and/or exempt from the definition of the term “parachute payment” within
the meaning of Q&A-2(a) of the final regulations under Section 280G of the Code
in accordance with Q&A-5(a) of the final regulations under Section 280G of the
Code.

9. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or delivered
by nationally recognized overnight delivery service, as follows (provided that
notice of change of address shall be deemed given only when received):

If to the Company, to:

Atlas Energy, L.P.

1845 Walnut Street, 10th Fl.

Philadelphia, PA 19103

Attn: Chief Legal Officer

If to you, to:

Mr. Eugene N. Dubay

or to such other names or addresses as the Company or you, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties with
respect to the subject matter hereof and cannot be changed, modified, extended
or terminated except upon written amendment approved by the Board of ATLS and
executed on its behalf by a duly authorized officer and by you.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that your duties and responsibilities under this Agreement are of
a personal nature and shall not be assignable or delegatable in whole or in part
by you.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any

 

9



--------------------------------------------------------------------------------

other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

14. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, you shall bear all
expense of, and be solely responsible for, all federal, state and local taxes
due with respect to any payment received under this Agreement.

15. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

16. Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if you are a
“specified employee” (as defined under Section 409A of the Code), payment of any
amount under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty or other tax on you under Section 409A of the Code, be
delayed for a period of six (6) months after your “separation from service”
(within the meaning of Section 409A of the Code), and the accumulated postponed
amount shall be paid in a lump-sum payment within ten (10) days after the end of
the six (6)-month period. If you die during the six (6)-month postponement
period prior to the payment of such postponed amount, the amounts withheld on
account of Section 409A of the Code shall be paid to the personal representative
of your estate within sixty (60) days after the date of your death.

(b) This Agreement is intended to comply with the requirements of Section 409A
of the Code or an exemption thereto and shall in all respects be administered in
accordance with Section 409A of the Code or an exemption thereto.
Notwithstanding anything in the Agreement to the contrary, distributions may, to
the extent necessary in order to avoid the imposition of a penalty or other tax
on you under Section 409A of the Code, only be made under the Agreement upon an
event and in a manner permitted by Section 409A of the Code or an applicable
exemption. All payments to be made upon a termination of employment under this
Agreement may, to the extent necessary in order to avoid the imposition of a
penalty or other tax on you under Section 409A of the Code, only be made upon a
“separation from service” (within the meaning of Section 409A of the Code). For
purposes of Section 409A of the Code, the right to a series of payments under
this Agreement shall be treated as a right to a series of separate

 

10



--------------------------------------------------------------------------------

payments. In no event may you, directly or indirectly, designate the calendar
year of any payment under this Agreement. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
your lifetime (or during a shorter period of time specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

{Signature Page Follows}

 

 

11



--------------------------------------------------------------------------------

By execution hereof, you are confirming that you are free to enter into
employment with ATLS pursuant to the terms identified herein. Please acknowledge
your acceptance of and agreement to the terms of this Agreement by signing a
copy of this Agreement where indicated and returning it to me.

Sincerely,

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC, its general partner

By: /s/ Lisa Washington

Name: Lisa Washington

Title: Chief Legal Officer

ACCEPTED AND AGREED:

/s/ Eugene N. Dubay                                

Eugene N. Dubay